DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 13 November 2020.  Claims 1 – 13 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8, 9, 10 are objected to because of the following informalities:  
In Re Claim 5, the phrase “a elasticity” occurring twice in the claim would be clearer if replaced with the phrase --an elasticity-- in both occurrences.
In Re Claims 8 and 10, the phrase “is a circle” would be clearer if replaced with the phrase --is circular--.
In Re Claim 9, the phrase “soft sheet is a square, a rhombus, or a parallelogram” would be clearer if replaced with the phrase --square-shaped, rhombus-shaped, or parallelogram shaped--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (PG Pub US 20170058882 A1) in view of Kitahara (PG Pub US 20090196778 A1) and further in view of Sasaki (Japanese Patent JP 2016113953 A).

In Re Claim 1, Hirata discloses a miniature blower (Figure 9 embodiment only), comprising: 
a nozzle plate (13) having a hollow hole (there are four options for the hollow hole: 39, 40, 41 and 42); 
a chamber frame (14) disposed on the nozzle plate (57) (paragraph [0056]; Figure 4); 
an actuator body (16, 16B, 15) formed by sequentially stacking, from bottom to top, a piezoelectric carrier plate (15), an adjusting resonance plate (16B; paragraph [0105]; further stacking with the introduction of 16B, as compared to the other embodiments such as Figure 2, increases the stiffness of the actuator body and thus changes the resonance frequency), and a piezoelectric plate (16) with each other (paragraph [0104]), wherein the actuator body (16, 16B, 15) is disposed on the chamber frame (14), 
wherein the piezoelectric carrier plate (15) is used to be applied with a first voltage and a second voltage (between terminals 3 and 4; paragraph [0051] discloses an AC {alternating current} drive signal, which must apply a first voltage to terminal 3 and a second voltage to terminal 4 for the apparatus to operate as disclosed; note that 13 and 15 are electrically continuous as stated in paragraphs [0056] and [0059] - therefore voltage applied to 3/13 is applied to 15) so as to drive the piezoelectric plate (16) to bend and vibrate reciprocatingly (paragraph [0107]), and wherein the first voltage and the second voltage are alternately applied (because the drive signal is an alternating current {AC}, the drive voltages must be alternately applied) to the piezoelectric carrier plate (15) at a frequency (note that the manner of operation does not distinguish over the prior art – MPEP 2114-II) (note also that these operational limitations must be met for the actuator to operate as disclosed, as evidenced by Kitahara in paragraphs [0059],[0062],[0063],[0064] and Figures 3 – 5); 
an insulation frame (17) disposed on the actuator body (paragraph [0061]);
and a conductive frame (18, 27) disposed on the insulation frame (paragraph [0062]); 
wherein when the piezoelectric carrier plate (15) is applied with the first voltage (this must happen in order for the apparatus to operate as disclosed, the voltage is known in the art to be +120 V as evidenced by the Kitihara reference – see citation at the end of the paragraph) and the conductive frame (18, 27) is applied with the second voltage (this must happen in order for the apparatus to operate as disclosed, the voltage is known in the art to be 0 V as evidenced by the Kitihara reference – see citation at the end of the paragraph), the piezoelectric plate (16) bends and vibrates toward a first direction, and when the piezoelectric carrier plate (15) is applied with the second voltage (this is known in the art to be +120 V as evidenced by the Kitihara reference) and the conductive frame (18, 27) is applied with the first voltage (this is known in the art to be +120 V as evidenced by the Kitihara reference), the piezoelectric plate bends and vibrates toward a second direction opposite to the first direction (these operational limitations must be met for the actuator to operate as disclosed, as evidenced by Kitahara in paragraphs [0059],[0062],[0063],[0064] and Figures 3 – 5)(note also that the manner of operation does not distinguish over the prior art – MPEP 2114-II), 
and wherein a resonance chamber (51) is formed among the actuator body (16, 16B, 15), the chamber frame (14), and the suspension portion (part of 57) (paragraph [0056]; Figures 4 and 5B), and upon application of the first voltage and the second voltage alternately, the actuator body (16, 16B, 15) is driven and thus brings the nozzle plate (part of 57) to resonate, so that the suspension portion (part of 57) of the nozzle plate bends and vibrates reciprocatingly, whereby gas passes through the central hole (39) of the soft sheet and the hollow hole (39) of the suspension portion to the resonance chamber (51) and then is discharged out, thereby achieving gas transmission (paragraph [0077]).
Although the Figure 9 embodiment of Hirata does not explicitly show that the nozzle plate (13) is capable bending and vibrating, the nozzle plate (13) is identical to the first embodiment shown in Figure 2, and the detail of bending and vibrating in the nozzle plate (13) of the Figure 2 embodiment is shown in Figure 5 (label 57) – see annotated Figures below.

    PNG
    media_image1.png
    848
    1225
    media_image1.png
    Greyscale

Annotated Figures 4, 5B and 9 of Hirata
Therefore, in order for the apparatus to operate as disclosed, the nozzle plate (13) of the Figure 9 embodiment must be capable of bending and vibrating.
Hirata does not disclose a soft sheet.

    PNG
    media_image2.png
    539
    686
    media_image2.png
    Greyscale

Annotated excerpt of Figure 4B of Sasaki
However, Sasaki discloses an analogous miniature blower (Figure 4B) comprising a soft sheet (28) having a central hole (24); a nozzle plate (18) having a suspension portion (interface between 18 and 28, where 18 contacts 28) disposed on the soft sheet (28), wherein the suspension portion has a hollow hole (25) and is capable of bending and vibrating, and wherein a center point of the central hole (24) of the soft sheet and a center point of the hollow hole (25) of the suspension portion are on a same axis (paragraphs [0042],[0055],[0056],[0060],[0087],[0088]; see annotated Figure 4B above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute plate (57) of Hirata with the composite nozzle plate (18) and soft sheet (28) as taught by Sasaki for the purpose of weakening a vortex (also known as eddy) that can be generated in the region of the hole, this makes it possible to prevent the pressure vibration of the chamber from being disturbed by the vortex, thus preventing reduction in discharge pressure (paragraphs [0087],[0088] of Sasaki).

In Re Claim 2, Hirata and Sasaki disclose all the limitations of Claim 1, although Hirata does not disclose a central hole diameter and a hollow hole diameter, however, Sasaki further discloses that the central hole (24) of the soft sheet has a central hole diameter (0.14 mm; paragraph [0056]), and the hollow hole (25) of the suspension portion has a hollow hole diameter (3 mm; paragraph [0060]), wherein the central hole diameter (0.14 mm) is less than the hollow hole diameter (3 mm).

In Re Claim 3, Hirata and Sasaki disclose all the limitations of Claim 1, since Sasaki discloses in Figure 4B that the thickness of the soft sheet (28) is less than the thickness of the suspension portion of nozzle plate (18), the hardness of the soft sheet (28) must be less than the hardness of the suspension portion of the nozzle plate (18).  Note also that applicant’s specification has not stated that the relative hardness is for any particular reason or solves any specific problem, and it appears that the invention would perform equally well if the hardness of the soft sheet was greater than or equal to the hardness of the suspension portion of the nozzle plate.

In Re Claim 4, Hirata and Sasaki disclose all the limitations of Claim 1, although Sasaki discloses various materials that the soft plate and nozzle sheet can be made of (paragraph [0130]), but they do not disclose that the flexural strength of the soft sheet is greater than the flexural strength of the suspension portion.
However, there are only three possibilities for the flexural strengths of the soft sheet and suspension portion: 1) the flexural strength of the soft sheet and the suspension portion are equal, 2) the flexural strength of the soft sheet is greater than the flexural strength of the suspension portion and 3) the flexural strength of the soft sheet is less than the flexural strength of the suspension portion.  Furthermore, applicant’s specification has not stated that the relative flexural strength is for any particular reason or solves any specific problem.
The claimed limitation would have been a matter of obvious design choice to a person having ordinary skill in the art before the effective filing date of the claimed the invention since applicant has not disclosed that it solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well if the flexural strength of the soft sheet was less than or equal to the flexural strength of the suspension portion.  Furthermore, the claimed limitation is a matter of choosing from a finite number of identified possibilities for the flexural strength of the soft sheet and suspension portion of Hirata / Sasaki which would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.  This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141 section III rationale E).

In Re Claim 5, Hirata and Sasaki disclose all the limitations of Claim 1, since Sasaki discloses in Figure 4B that the thickness of the soft sheet (28) is less than the thickness of the suspension portion of nozzle plate (18), the elasticity of the soft sheet (28) must be greater than the elasticity of the suspension portion of the nozzle plate (18).  Note also that applicant’s specification has not stated that the relative elasticity is for any particular reason or solves any specific problem, and it appears that the invention would perform equally well if the elasticity of the soft sheet was less than or equal to the elasticity of the suspension portion of the nozzle plate.

In Re Claim 6, Hirata and Sasaki disclose all the limitations of Claim 1, and Sasaki further discloses that the diameter of the central hole (24) in the soft sheet (28) is 0.14 mm (paragraph [0056]) which is in the claimed range.

In Re Claim 8, Hirata and Sasaki disclose all the limitations of Claim 1, and Sasaki further discloses that the central hole (24) of the soft sheet (28) is circular (implied by “diameter” in paragraph [0056]).

In Re Claim 10, Hirata and Sasaki disclose all the limitations of Claim 1, and Sasaki further discloses that the hollow hole (25) of the suspension portion is circular (implied by “diameter” in paragraph [0060]).

In Re Claim 12, Hirata and Sasaki disclose all the limitations of Claim 1, and Sasaki further discloses that the diameter of the central hole (24) in the soft sheet (28) is 0.14 mm which is in the claimed range.  The width of the circular hole (24) of Sasaki must necessarily be its diameter, therefore Sasaki discloses that width of the central hole (24) in the soft sheet (28) is 0.14 mm (paragraph [0056]) which is in the claimed range.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (PG Pub US 20170058882 A1) in view of Kitahara (PG Pub US 20090196778 A1) and in view of Sasaki (Japanese Patent JP 2016113953 A) and further in view of Sasaki845 (PG Pub US 20170152845 A1).

In Re Claim 7, Hirata and Sasaki disclose all the limitations of Claim 1, and Sasaki further discloses that the diameter of a hollow hole (25) of a suspension portion is 3 mm (paragraph [0060]).  The disclosed value of 3 mm is outside of the claimed range of 0.4 mm to 2.0 mm.
However, Sasaki845 discloses a hole (124) in vibrating member (41, 45) having a diameter of 0.8 mm (paragraph [0061], Figure 3) which is in the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the claimed range for diameter of the hollow hole in the suspension portion of Hirata / Sasaki, in light if the teachings of Sasaki845 because since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955). Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In Re Claim 13, Hirata and Sasaki disclose all the limitations of Claim 1, and Sasaki further discloses that the width of a hollow hole (25) of a suspension portion is 3 mm (paragraph [0060]; “diameter” implies that the hole is circular, and the width of a circular hole must be its diameter).  The disclosed value of 3 mm is outside of the claimed range of 0.4 mm to 2.0 mm.
However, Sasaki845 discloses a hole (124) in vibrating member (41, 45) having a width of 0.8 mm (paragraph [0061], Figure 3; width of a circular hole must be its diameter) which is in the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the claimed range for width of the hollow hole in the suspension portion of Hirata / Sasaki, in light if the teachings of Sasaki845 because since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955). Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (PG Pub US 20170058882 A1) in view of Kitahara (PG Pub US 20090196778 A1) and in view of Sasaki (Japanese Patent JP 2016113953 A) and further in view of Noguchi (PG Pub US 20160169179 A1).

In Re Claim 9, Hirata and Sasaki disclose all the limitations of Claim 1, but the central hole disclosed is circular, and not square shaped as claimed.
However, the square shape is a matter of design choice as stated in paragraph [0015] of applicant’s specification.  Additionally, Noguchi discloses a nozzle plate (3) having nozzle holes (7).  Noguchi discloses an embodiment in Figures 3A and 3B and paragraph [0053] where the nozzle holes (7) have a circular shape like the Hirata and Sasaki references, and Noguchi also discloses an embodiment in Figure 9 and paragraph [0078] where the nozzle holes (7) have a square shape as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the central hole in the soft sheet of Hirata / Sasaki to be square shaped as taught by Noguchi (instead of the circular shape) because it is a matter of choosing from two identified possibilities for the shape of the hole, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.  This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141 section III rationale E).
	
In Re Claim 11, Hirata and Sasaki disclose all the limitations of Claim 1, but the hollow hole disclosed is circular, and not square shaped as claimed.
However, the square shape is a matter of design choice as stated in paragraph [0016] of applicant’s specification.  Additionally, Noguchi discloses a nozzle plate (3) having nozzle holes (7).  Noguchi discloses an embodiment in Figures 3A and 3B and paragraph [0053] where the nozzle holes (7) have a circular shape like the Hirata and Sasaki references, and Noguchi also discloses an embodiment in Figure 9 and paragraph [0078] where the nozzle holes (7) have a square shape as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the hollow hole in the soft sheet of Hirata / Sasaki to be square shaped as taught by Noguchi (instead of the circular shape) because it is a matter of choosing from two identified possibilities for the shape of the hole, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.  This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141 section III rationale E).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Sander (PG Pub US 20030143122 A1) discloses that the voltage applied to a piezoelectrically driven diaphragm to deflect it in one direction is different than the voltage applied to the piezoelectrically driven diaphragm to deflect it in the opposite direction (paragraph [0022]).  Fujisaki (PG Pub US 20130071269 A1) discloses a hole (12) in vibrating member (11) having a width of 0.1 mm (paragraph [0077], Figure 10B; width of a circle is necessarily its diameter which is 0.1 mm).  Sasaki (PG Pub US 20170152845 A1) discloses that introduction of a chamber (25) in conjunction with a nozzle (24) eliminates eddys that disturb pressure vibration that result in the reduction of discharge pressure (paragraphs [0092]-[0093]; Figure 3).  Buckland (PG Pub US 20180297053 A1) discloses a soft sheet and nozzle plate (101, paragraph [0044] states that the vibrating plate is a composite plate having one layer made of steel and another layer made of polyimide; the polyimide layer reads on a soft sheet, the steel layer reads on a nozzle plate; see paragraphs [0020]-[0021], Figures 1a, 1b, 1c) having a central / hollow hole (102) and is capable of bending and vibrating (paragraph [0021]).  Buckland further discloses that the hardness of the soft sheet (polyimide layer) is less than the hardness of the suspension portion of the nozzle plate (steel layer) since the steel is stiffer as stated in paragraph [0044].  Additionally, the polyimide layer of Buckland has greater elasticity than the steel layer, because steel is a rigid material, therefore the elasticity of the soft sheet (polyimide) is greater than the elasticity of the suspension portion of the nozzle plate (steel layer).

    PNG
    media_image3.png
    612
    725
    media_image3.png
    Greyscale

Annotated Figure 6 of Shimoda
Shimoda (WIPO document WO 2019221121 A1, Full Machine Translation provided by the examiner) discloses in the Figure 6 embodiment (see annotated figure above), a vibrating member (11) comprising: a soft sheet (lower portion of 11) having a central hole (111); a nozzle plate (upper portion of 11) having a suspension portion (annotated rectangles) disposed on the soft sheet (lower portion of 11), wherein the suspension portion has a hollow hole (in between the annotated rectangles) and is capable of bending and vibrating (paragraph [0025]), and wherein a center point of the central hole (111) of the soft sheet and a center point of the hollow hole (in between the annotated rectangles) of the suspension portion are on a same axis (see label “common axis” above) (paragraph [0042], Lines 4 – 6; annotated Figure 6 above).

    PNG
    media_image4.png
    400
    714
    media_image4.png
    Greyscale

Muramatsu (US Patent 11,097,544 B2) discloses (Figure 8 embodiment only): a soft sheet (1013) having a central hole (1012); a nozzle plate (1031 is described as a displacement member) having a suspension portion (where 1031 contacts 1013) disposed on the soft sheet (1013), wherein the suspension portion has a hollow hole (space where 1300 points to) and is capable of bending and vibrating, and wherein a center point of the central hole of the soft sheet and a center point of the hollow hole of the suspension portion are on a same axis (Column 42, Lines 49 – 55 and 60 – 65; Column 43, Lines 9 – 11; see annotated Figure 8 above).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746